

Exhibit 10.19


SECOND AMENDMENT TO LEASE AGREEMENT


THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is made and
entered into as of the 17th day of June, 2013 (the “Second Amendment Effective
Date”), by and between JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), a wholly
owned subsidiary of Manulife Financial Corporation, successor to Phipps Tower
Associates, LLC, a Delaware limited liability company (“Landlord”), and THE
WILLIAM CARTER COMPANY, a Massachusetts corporation, doing business as Carter’s
(“Tenant”).


W I T N E S S E T H:


WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
December 14, 2012, as amended by that certain First Amendment to Lease Agreement
(the “First Amendment”) dated February 28, 2013 (as amended, the “Lease”), for
certain premises in the building known as Phipps Tower and located at 3438
Peachtree Road, Atlanta, Georgia 30326 (the “Building”), which premises are more
particularly described in Paragraph 1 of the Lease, as amended in the First
Amendment (entitled “Leased Premises”) and consist of approximately 222,730
square feet of Rentable Area, and which were expanded, pursuant to the First
Amendment, to include a portion of the 8th Floor (the “8th Floor Space”) (such
premises being referred to herein as the “Leased Premises” or the “initial
Leased Premises”);


WHEREAS, pursuant to Tenant’s letter dated March 18, 2013, Tenant exercised its
right to increase the Rentable Area of the Leased Premises by up to 15% and,
following receipt of such letter, the parties have agreed to expand the initial
Leased Premises by Tenant leasing all of the 3rd and 4th Floors of the Building,
make the 8th Floor Space “must-take space”, and, in consideration therefor, have
agreed to modify certain other provisions of the Lease; and


WHEREAS, Landlord and Tenant desire to evidence such expansion of the initial
Leased Premises and to amend certain other terms and conditions of the Lease and
evidence their agreements and other matters by means of this Second Amendment.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereto do hereby agree as follows:


1.Recitals; Capitalized Terms. The recitals set forth above are incorporated
herein by reference as if stated in their entireties. All capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Lease.
2.    8th Floor Space; First Amendment.    Notwithstanding the terms of the
First Amendment, the parties hereby acknowledge and agree that Tenant will not
lease the 8th Floor Space as of the Effective Date of the First Amendment but
shall, instead, lease the 8th Floor Space in accordance with Paragraph 5 below.
The terms of the First Amendment shall have no further force



INITIAL____
Landlord | Tenant



--------------------------------------------------------------------------------



or effect. Therefore, as of the date of the First Amendment, the initial Leased
Premises consist of approximately 222,730 square feet of Rentable Area.
3.    Grant of Additional Leased Premises.
(a)    In accordance with the terms of Section 1 of the Lease, Tenant has
elected to increase the Rentable Area of the Leased Premises. Therefore, as of
the Second Amendment Effective Date, Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, an additional 52,171 square feet of Rentable
Area consisting of (i) 26,078 square feet of Rentable Area being the entirety of
the 3rd Floor of the Building as shown on Schedule “A” attached hereto and by
this reference made a part hereof and (ii) 26,093 square feet of Rentable Area
being the entirety of the 4th Floor of the Building as shown on Schedule “A-1”
attached hereto and by this reference made a part hereof (collectively, the “3rd
and 4th Floor Additional Leased Premises”), being deemed a part of the “Leased
Premises” and the “initial Leased Premises” as set forth herein. Schedule “A”
and Schedule “A-1” attached hereto are hereby added to the Lease as Schedule
“B10” and Schedule “B-11” respectively, and are hereby incorporated therein. As
of the Second Amendment Effective Date, the total square feet of Rentable Area
leased pursuant to the Lease shall be amended to include the 3rd and 4th Floor
Additional Leased Premises and shall thereupon contain a total of approximately
274,901 square feet of Rentable Area, subject to Landlord’s and Tenant’s
re-measurement rights set forth in Schedule “B” attached to the Lease. The 3rd
and 4th Floor Additional Leased Premises shall be delivered by Landlord to
Tenant upon Tenant’s written request following the full execution and delivery
of this Second Amendment by both parties hereto in order for Tenant to complete
the Leasehold Improvements thereto and shall thereupon become either a part of
the Phase I Premises or the Phase II Premises, as applicable.
(b)    In furtherance of the foregoing, the parties hereby agree that the 2nd
and 3rd sentences of Section 1 of the Lease are hereby deleted in their entirety
and are replaced with the following new sentence:
“Landlord and Tenant agree that the rentable square feet (“Rentable Area”) of
the Leased Premises as measured in accordance with Schedule “B” attached hereto
shall contain a total of approximately 274,901 square feet of Rentable Area, and
shall consist of the following: (i) approximately 133,349 square feet of
Rentable Area on Floors 16 through 20, inclusive, of the Building (subject to
the Landlord’s and the Tenant’s re-measurement rights set forth in Schedule “B”
attached hereto), (ii) approximately 11,102 square feet of Rentable Area on
Floor 10 (also identified as the “Crossover Floor”) known as Suite 1050 (subject
to the Landlord’s and the Tenant’s re-measurement rights set forth in Schedule
“B” attached hereto), (iii) approximately 78,279 square feet of Rentable Area on
Floors 5 through 7, inclusive, of the Building (subject to the Landlord’s and
the Tenant’s re-measurement rights set forth in Schedule “B” attached hereto),
(iv) approximately 26,093 square feet of Rentable Area being the entirety of the
4th Floor of the Building (subject to the Landlord’s and the Tenant’s
re-measurement rights set forth in Schedule “B” attached hereto), and (v)
approximately 26,078 square feet of Rentable Area being the entirety of the 3rd
Floor of the Building (subject to the Landlord’s and the Tenant’s re-measurement
rights set forth in Schedule “B” attached hereto), and the approximate locations
are depicted on the Building “Stacking Plan” attached hereto as Schedule “G-1”
and on the plans marked Schedules “B1” through “B11”, inclusive, attached
hereto.”





        


INITIAL____
Landlord | Tenant



--------------------------------------------------------------------------------



4.    Terms of the Lease.    Except as set forth herein, the 3rd and 4th Floor
Additional Leased Premises shall be subject to all terms and conditions of the
Lease, as amended herein, including without limitation the following: (a) the
Term of the Lease with respect to the 3rd and 4th Floor Additional Leased
Premises shall commence on the Commencement Date and expire on the Expiration
Date, unless sooner terminated or extended pursuant to the terms of the Lease,
as amended herein, (b) Basic Rent, Tenant’s Proportionate Share, Abatement, and
the Advance Monthly Rental Payment to be paid by Tenant to Landlord for the
Leased Premises shall be deemed to include, and shall include, the 3rd and 4th
Floor Additional Leased Premises, (c) the Allocated Permits in the Building’s
Parking Facility shall be adjusted by Landlord (or Landlord’s designee) to
include the 3rd and 4th Floor Additional Leased Premises in accordance with the
terms of Paragraph 28 of the Lease, and (d) all terms and conditions of Schedule
“F” attached to the Lease (entitled “Leasehold Improvements”) shall be
applicable to the 3rd and 4th Floor Additional Leased Premises, including,
without limitation, application of the Allowance.
5.    Expansion Options.    In connection with, and consideration for, the
foregoing agreements and promises, the Expansion Options contained in Special
Stipulation I of Schedule “G” to the Lease are hereby deleted in their entirety
and replaced with the following new options:
“I.    Expansion Options; Must-Take.    Tenant shall have certain expansion
rights and obligations as to the spaces described below. If leased by Tenant
within the required time period, Option Space 1 shall be leased on the same
terms and conditions of the initial Lease, with the Allowance, Abatement and any
other rental concessions prorated for the remaining Term, all as set forth
below, and the Term for such space(s) shall be co-terminus with the initial
Term. If leased by Tenant, Option Space 2 will be leased in accordance with the
terms below. Tenant’s expansion options are as follows:


1.First Expansion Option. So long as Tenant is not then in an Event of Default
hereunder in excess of the Default Threshold, Tenant shall have the option (the
“First Expansion Option”) to lease Option Space 1 (as that term is hereinafter
defined) at any time on or before May 1, 2016 pursuant to and in accordance with
the following terms and conditions:


(a)“Option Space 1” means (i) the remaining vacant space on the 2nd Floor of the
Building as shown on Schedule “G-6” attached hereto being Suite 200 and
consisting of approximately 12,403 square feet of Rentable Area(the “2nd Floor
Option Space”), but will not include the management office premises (consisting
of approximately 2,124 square feet of Rentable Area being Suite 230) nor the
Conference Center on the 2nd Floor, which 2nd Floor Option Space will be subject
to the rights of CoStar Group, Inc., which has the right to lease 7,500 rentable
square feet in a location in the Building to be determined by Landlord in its
sole but reasonable discretion on or before June 30, 2014 (the “Prior Rights”),
and (ii) the remaining vacant space on the 14th Floor of the Building as shown
on Schedule “G-7” attached hereto being Suite 1450 and consisting of
approximately 10,024 square feet of Rentable Area (the “14th Floor Option
Space”) subject to the Prior Rights and to the rights of Goodwin Wright, Inc.
(d/b/a Northwestern Mutual) which exist as of the date of this Lease being a
right of first refusal and also an expansion right on any available space on the
14th Floor of the Building (collectively, the “GW Rights”). Further, if
additional space on the 14th Floor of the Building currently leased by Simcol
Group LLC, being Suite 1475 and consisting of approximately 3,460 square feet of
Rentable Area (the “Simcol Space”) becomes vacant and available for lease prior
to May 1, 2016, the Simcol Space will be added to and become a part of Option
Space 1 and will likewise be subject to the Prior Rights and GW Rights. Landlord
will notify Tenant in writing at such time as the Simcol Space becomes available
for lease. If the Simcol





        


INITIAL____
Landlord | Tenant



--------------------------------------------------------------------------------



Space becomes a part of Option Space 1, until such time as the Prior Rights or
the GW Rights are exercised as to the Simcol Space or Tenant exercises this
First Expansion Option with respect to the Simcol Space (presuming the Prior
Rights and GW Rights have not been exercised), Landlord will have the right to
enter into a lease or license for same on a month-to-month basis on terms
acceptable to Landlord, but otherwise subject to Tenant’s rights under this
First Expansion Option. If Tenant leases the Simcol Space, notwithstanding
anything else to the contrary in this First Expansion Option, Tenant’s allowance
for the Simcol Space will be equal to 75% of the prorated allowance as
determined in accordance with paragraph (c) below. For the avoidance of doubt,
while “Option Space 1” includes the 2nd Floor Option Space and the 14th Floor
Option Space and potentially the Simcol Space, Tenant will only be obligated to
lease such option space one at a time (i.e., if Tenant exercises the First
Expansion Option, it will not be required, at such time, to lease all of the 2nd
Floor Option Space and the 14th Floor Option Space and the Simcol Space, if then
applicable, unless Tenant exercises this First Expansion Option for all of such
space, as may be applicable, but will only be obligated to lease the entirety of
the space so elected at that time). For any Option Space 1 not leased at such
time, Tenant’s rights with the remainder of Option Space 1 will continue subject
to the terms set forth below.
(b)For purposes of this subparagraph (b) and subparagraph (c) below, references
to Option Space 1 shall mean any or all of the 2nd Floor Option Space, the 14th
Floor Option Space or the Simcol Space, if applicable, that is then being leased
pursuant to Tenant’s rights hereunder. If leased by Tenant, Option Space 1 must
be leased by Tenant with lease commencement occurring on or before May 1, 2016
with at least four (4) months’ prior written notice. The First Expansion Option
shall be exercised by Tenant, if at all, by Tenant providing Landlord with at
least four (4) months’ prior written notice, which must be received by Landlord
on or before December 31, 2015 (“First Option Notice”). Should Tenant fail to
duly and timely exercise this First Expansion Option it shall become null and
void and of no further force and effect. Should Tenant duly and timely exercise
this First Expansion Option, Tenant’s lease of Option Space 1 shall be effective
on the date set forth in Tenant’s First Option Notice, provided such date is on
or before May 1, 2016 but not less than four (4) months after Landlord’s receipt
of the First Option Notice unless otherwise agreed by Landlord and Tenant,
through the last day of the Term, as the same may be extended. Option Space 1
shall be subject to all terms and provisions of this Lease, including Basic Rent
(on the then current per square foot basis), and Additional Rent then in effect
for the Premises. The Abatement for Option Space 1 shall be prorated and shall
be an amount equal to the product of multiplying 12 times a fraction, the
numerator of which is the number of full calendar months remaining in the
initial Term as of the commencement of Tenant’s lease of Option Space 1, and the
denominator of which is 192.
(c)Tenant shall take Option Space 1 on an “As Is” basis in the condition that
exists as of the Effective Date of this Lease, and Landlord shall have no
obligation to improve Option Space 1 unless the condition of Option Space 1 has
been changed by Landlord or with Landlord’s consent. The Improvements for Option
Space 1 shall be designed and installed in accordance with the procedures and
conditions set forth in Schedule “F” and Tenant’s allowance for the Improvements
shall be prorated and shall be an amount equal to the product of multiplying
$83.50 times the number of square feet of rentable area in Option Space 1 times
a fraction, the numerator of which is the number of full calendar months
remaining in the initial Term as of the commencement of Tenant’s lease of Option
Space 1, and the denominator of which is 192.
(d)The right granted to Tenant under this Special Stipulation No. I.1. is
personal to Tenant and to any Permitted Transferee, and in the event of any
assignment of this Lease other than to a Permitted Transferee or sublease(s) by
Tenant in the aggregate of more than thirty-five percent (35%)





        


INITIAL____
Landlord | Tenant



--------------------------------------------------------------------------------



of the Rentable Area of the Leased Premises, this First Expansion Option to
lease Option Space 1 shall thenceforth be void and of no further force and
effect if not previously exercised by Tenant.
2.Second Expansion Option.    In connection with Landlord’s construction of the
Fitness Facility on Floor 1 of the Building, Landlord has relocated its
management office located on Floor 1 to Suite 230 on Floor 2 of the Building
consisting of 2,124 square feet of Rentable Area at Landlord’s sole cost and
expense. After the management office has been relocated and paid for by
Landlord, at any time during the Term and provided Tenant is not in a monetary
Event of Default hereunder in excess of the Default Threshold, Tenant may notify
Landlord (“Second Option Notice”) that it would like to lease the management
office space on Floor 2 (“Option Space 2”), which is shown on Schedule “G-8”
attached hereto. If other space in the Building is available and is acceptable
to Landlord in its sole but reasonable discretion for purposes of relocating the
management office, Landlord will agree to move the management office at Tenant’s
sole cost and expense and lease Option Space 2 to Tenant in accordance with the
following terms.
(a)Should Tenant exercise this Second Expansion Option, and if Option Space 2 is
then available for lease (i.e., other space in the Building is available and is
acceptable to Landlord in its sole but reasonable discretion for purposes of
relocating the management office), Tenant’s lease of Option Space 2 shall be
effective as of the first (1st) day of a month that is at least four (4) months
after Landlord’s receipt of the Second Option Notice. Option Space 2 shall be
subject to all terms and provisions of this Lease; provided that if the
commencement date of Tenant’s lease of Option Space 2 occurs on or before May 1,
2015 (meaning that the Second Option Notice was received by Landlord on or
before December 31, 2014), then Tenant’s lease of Option Space 2 shall be
subject to all terms and provisions of this Lease, including Basic Rent (on the
then current per square foot basis), Term, and Additional Rent then in effect
for the Premises. The Abatement for Option Space 2 shall be prorated and shall
be an amount equal to the product of multiplying 12 times a fraction, the
numerator of which is the number of full calendar months remaining in the
initial Term as of the commencement of Tenant’s lease of Option Space 2, and the
denominator of which is 192. If the commencement date of Tenant’s lease of
Option Space 2 occurs on or before May 1, 2015, Tenant shall take Option Space 2
on an “As Is” basis, and Landlord shall have no obligation to improve Option
Space 2. The Improvements for Option Space 2 shall be designed and installed in
accordance with the procedures and conditions set forth in Schedule “F” and the
Allowance for the Improvements shall be prorated and shall be an amount equal to
the product of multiplying $83.50 times the number of square feet of rentable
area in Option Space 2 times a fraction, the numerator of which is the number of
full calendar months remaining in the initial Term as of the commencement of
Tenant’s lease of Option Space 2, and the denominator of which is 192.
(b)If the commencement date of Tenant’s lease of Option Space 2 occurs after May
1, 2015 (meaning that the Second Option Notice was received by Landlord after
December 31, 2014), then Tenant’s lease of Option Space 2 shall be at the Market
Rate, as defined in Schedule “G-2” attached hereto, based on the number of Lease
Years then remaining in the Term, provided there are at least five (5) Lease
Years remaining in the Term. In other words, if there are less than five (5)
Lease Years remaining in the Term, then Tenant will have no right to lease
Option Space 2 unless Tenant simultaneously extends the Term for the entirety of
the Leased Premises by exercising the then applicable Extension Option, if any,
as set forth below. The “Market Rate” will be based on the number of Lease Years
(with a minimum of 5) then remaining in the Term during which Tenant will lease
Option Space 2.





        


INITIAL____
Landlord | Tenant



--------------------------------------------------------------------------------



(c)The right granted to Tenant under this Special Stipulation No. I.2. is
personal to Tenant and to any Permitted Transferee, and in the event of any
assignment of this Lease other than to a Permitted Transferee or sublease(s) by
Tenant in the aggregate of more than thirty-five percent (35%) of the Rentable
Area of the Leased Premises, this Second Expansion Option to lease Option Space
2 shall thenceforth be void and of no further force and effect if not previously
exercised by Tenant.
3.Must-Take Space.    Tenant shall be required to lease the 8th Floor Space, as
defined below and as shown on Schedule “G-9” attached hereto, with at least four
(4) months’ prior written notice to Landlord, but in any event, no later than
May 1, 2015. The date on which Tenant leases the 8th Floor Space, but in any
event no later than May 1, 2015, is herein called the “Must-Take Date”. If,
prior to May 1, 2015, Tenant fails to notify Landlord of the date on which it
will lease the 8th Floor Space, then the Must-Take Date will, ipso facto, be May
1, 2015. The “8th Floor Space” consists of 16,709 rentable square feet of space
in the Building known as Suite 800. The Leased Premises shall be automatically
expanded to include all of the 8th Floor Space and, as of the Must-Take Date,
the 8th Floor Space shall be subject to all of the terms and conditions of this
Lease, and Tenant shall commence paying Basic Rent and Additional Rent on the
8th Floor Space in the same manner and calculated at the same rate as Basic Rent
and Additional Rent is then calculated and paid on the Leased Premises under the
Lease, subject to the Abatement, which Abatement shall be equal to The Abatement
for the 8th Floor Space shall be prorated and shall be an amount equal to the
product of multiplying 12 times a fraction, the numerator of which is the number
of full calendar months remaining in the initial Term as of the commencement of
Tenant’s lease of the 8th Floor Space, and the denominator of which is 192 and
otherwise subject to Section 3(a) of the Lease. The Improvements for the 8th
Floor Space shall be designed and installed in accordance with the procedures
and conditions set forth in Schedule “F”, to the extent applicable. Tenant’s
allowance for the Improvements to the 8th Floor Space shall be paid in
accordance with Schedule “F” and shall be prorated and be an amount equal to the
product of multiplying $83.50 times the number of square feet of rentable area
in the 8th Floor Space times a fraction, the numerator of which is the number of
full calendar months remaining in the initial Term as of the commencement of
Tenant’s lease of the 8th Floor Space, and the denominator of which is 192.
4.Right of First Refusal.    Subject to the Prior Rights and to the GW Rights,
and so long as Tenant is not then in an Event of Default hereunder in excess of
the Default Threshold, Landlord grants to Tenant the on-going right (the “First
Refusal Right”) to lease the First Refusal Space, as hereinafter defined, at any
time during the Term, on and subject to the following terms and conditions.
(a)The “First Refusal Space” shall mean any vacant space in the Building that is
the subject of a Third Party Offer, as defined below. The First Refusal Space
will not include Option Space 1 until after the First Option Notice is due and
not given. The First Refusal Space will also not include the 8th Floor Space,
any space in the Building that is utilized as part of the existing or any future
Building amenities (i.e., Conference Center, café, restaurant, fitness facility,
etc.), or any space that is leased or licensed temporarily to a tenant as “swing
space” or temporary space while such tenant’s permanent space is being made
ready for occupancy.


(b)Should Landlord receive from a prospective third party tenant an offer to
lease the First Refusal Space or any premises within the Building containing all
or a portion of the First Refusal Space that Landlord is willing to accept or
should Landlord give a prospective tenant an offer to lease the First Refusal
Space or any premises within the Building containing all or a portion of the
First Refusal Space, which offer Landlord anticipates the prospective tenant
will accept (the “Third Party Offer”), Landlord agrees promptly to so notify
Tenant in writing of the relevant terms of the Third Party Offer, including a
reasonably detailed description of the relevant economic terms thereof,





        


INITIAL____
Landlord | Tenant



--------------------------------------------------------------------------------



including for example only, the rental rate, any rental or other concessions,
any allowances, and any expansion and/or extension/renewal rights, provided that
no expansion and/or extension/renewal rights will be a part of the Third Party
Offer (the “TPO Terms”). If the Third Party Offer contains space in addition to
the First Refusal Space, if Tenant accepts the Third Party Offer, it shall be
required to lease all of the space that is the subject of the Third Party Offer.
Tenant shall have a period of ten (10) business days after receipt of the TPO
Terms within which to exercise the First Refusal Right (the “Acceptance Period”)
by delivery to Landlord of written notice of its exercise on or before the last
day of the Acceptance Period. If Tenant fails to duly and timely exercise the
First Refusal Right, or elects not to exercise the First Refusal Right, the same
shall lapse, and be of no further force and effect, and Landlord shall have the
right for a period of nine (9) months thereafter to lease the First Refusal
Space on terms that are not materially more favorable than those contained in
the TPO Terms without re-submitting such changed terms to Tenant in accordance
with this First Refusal Right in which case Tenant shall have five (5) business
days after its receipt of such resubmitted offer to exercise the First Refusal
Right on such terms. The term “materially more favorable” shall mean the net
effective rental rates and terms, such as the length of the term and the amount
of any concessions such as the tenant improvement allowance and any free rent
with respect to such proposal, are less than 92.5% of the net effective rental
rates and terms originally offered to Tenant.


(c)Within thirty (30) days after the effective date of Tenant’s exercise of the
First Refusal Right, Landlord and Tenant shall use commercially reasonable
efforts to negotiate and enter into an amendment to this Lease adding the First
Refusal Space to the Premises. If Tenant exercises this First Refusal Right on
or before May 1, 2015, then Tenant’s lease of First Refusal Space shall be
subject to all terms and provisions of this Lease, including Basic Rent (on the
then current per square foot basis), Term, and Additional Rent then in effect
for the Premises. The Abatement for the First Refusal Space shall be prorated
and shall be an amount equal to the product of multiplying 12 times a fraction,
the numerator of which is the number of full calendar months remaining in the
initial Term as of the commencement of Tenant’s lease of the First Refusal
Space, and the denominator of which is 192. If the commencement date of Tenant’s
lease of the First Refusal Space occurs on or before May 1, 2015, Tenant shall
take First Refusal Space on an “As Is” basis and Landlord shall have no
obligation to improve the First Refusal Space. The Improvements for the First
Refusal Space shall be designed and installed in accordance with the procedures
and conditions set forth in Schedule “F” and the Allowance for the Improvements
shall be prorated and shall be an amount equal to the product of multiplying
$83.50 times the number of square feet of rentable area in the First Refusal
Space times a fraction, the numerator of which is the number of full calendar
months remaining in the initial Term as of the commencement of Tenant’s lease of
the First Refusal Space, and the denominator of which is 192.


(d)If Tenant exercises this First Refusal Right after May 1, 2015 but with a
Term commencing prior to May 1, 2022, then Tenant will lease the First Refusal
Space or any premises within the Building containing all or a portion of the
First Refusal Space, which is contained in the Third Party Offer, on the terms
and provisions of this Lease except that all of the economic terms of the Third
Party Offer, including the Basic Rent and any concessions relating to the First
Refusal Space shall be as set forth in the Third Party Offer. The Term with
respect to the First Refusal Space shall be coterminous with the remaining Term
for this Lease and if the term of the First Refusal Space would have otherwise
extended beyond the initial Term of the Lease but for same being made
coterminous any abatement for the First Refusal Space contained in the Third
Party Offer shall be prorated and shall be an amount equal to the product of
multiplying the number of months of abatement contained in the Third Party Offer
times a fraction, the numerator of which is the number of full calendar





        


INITIAL____
Landlord | Tenant



--------------------------------------------------------------------------------



months remaining in the initial Term as of the commencement of Tenant’s lease of
the First Refusal Space, and the denominator of which is the number of months
contained in the Third Party Offer. Further, Tenant shall take the First Refusal
Space on the basis set forth in the Third Party Offer and Landlord shall have no
obligation to improve the First Refusal Space. The Improvements for the First
Refusal Space shall be designed and installed in accordance with the procedures
and conditions set forth in Schedule “F” and any allowance provided for in the
Third Party Offer for any improvements to the First Refusal Space shall be
prorated and shall be an amount equal to the product of multiplying the per
square foot amount of such allowance times the number of square feet of rentable
area in the First Refusal Space times a fraction, the numerator of which is the
number of full calendar months remaining in the initial Term as of the
commencement of Tenant’s lease of the First Refusal Space, and the denominator
of which is the number of months contained in the Third Party Offer.


(e)If Tenant exercises this First Refusal Right after May 1, 2015 but the Term
for the First Refusal Space commences after May 1, 2022 and extends beyond the
initial Term of this Lease, then even if the parties negotiate an earlier
commencement date for the First Refusal Space, Tenant will nonetheless lease the
First Refusal Space on the terms of the Third Party Offer, including, without
limitation, the Term thereof.


(f)If Tenant fails to or elects not to exercise the First Refusal Right and the
third party submitting the Third Party Offer does not lease the First Refusal
Space within nine (9) months thereafter, the First Refusal Space shall again
become subject to the First Refusal Right herein contained as to the pending
and/or any subsequent Third Party Offer submitted to Landlord.


(g)The right granted to Tenant under this Special Stipulation No. 4 is personal
to Tenant and any Permitted Transferee, and in the event of any assignment of
this Lease other than to a Permitted Transferee or sublease(s) by Tenant in the
aggregate of more than thirty-five percent (35%) of the Rentable Area of the
Leased Premises, this First Refusal Right to lease the First Refusal Space shall
thenceforth be void and of no further force and effect if not previously
exercised by Tenant.


5.Miscellaneous Expansion Right. So long as Tenant is not then in an Event of
Default hereunder in excess of the Default Threshold, Tenant shall have the
right to notify Landlord of Tenant’s desire to lease specified vacant space in
the Building at any time. Within ten (10) business days after receipt of such
notice from Tenant, Landlord shall notify Tenant as to whether such vacant space
is the subject of pending negotiations by Landlord with a third party
(including, without limitation, any existing tenant, assignee, or subtenant) and
is reasonably anticipated by Landlord to be the subject of a Third Party Offer
and a notice of TPO Terms given to Tenant within the one hundred twenty (120)
day period following the date of Tenant’s notice. If Landlord provides such a
notice to Tenant, then Landlord shall have the right to provide notice to Tenant
of the TPO Terms with respect to such vacant space (which notice may cover
additional vacant space as well) within such one hundred twenty (120) day
period. If Landlord fails to do so, then Tenant shall have the right to lease
the vacant space in question in accordance with the following terms, subject to
the rights of existing tenants in the Building. If Tenant elects to lease any
vacant space in the Building commencing on or before May 1, 2015, the location,
size and configuration thereof will be subject to the parties’ mutual agreement
and the lease thereof will be on the same terms and conditions of this Lease,
with the Allowance, Abatement and any other rental concessions prorated for the
remaining Term, and the Term of Tenant’s lease of such space shall be
coterminous with the initial Term. If Tenant elects to lease any vacant space in
the Building commencing after May 1, 2015, the location, size and configuration
thereof will be subject to the parties’ mutual agreement and shall be at the
then current Market Rate as set forth on Schedule “G-2” based on the number of
Lease Years in the





        


INITIAL____
Landlord | Tenant



--------------------------------------------------------------------------------



TPO Terms, if any (but in any event and regardless of whether there is a Third
Party Offer, no less than 5 Lease Years).”


6.Other Amendments.    In connection with the foregoing provisions, the Lease is
hereby further amended as follows:
(a)    Staging Area.    The 4th paragraph of Section 3 of Schedule “F” attached
to the Lease is hereby deleted in its entirety and replaced with the following
new paragraph:
“Tenant may utilize Option Space 1 and/or the 8th Floor Space, both as defined
in Schedule “G” attached hereto (the “Staging Area”), on a temporary basis
during construction of the Leasehold Improvements for construction staging and
furniture storage until the completion of the Leasehold Improvements, at which
time Tenant must vacate the Staging Area, remove its furniture and equipment
therefrom and repair any damage caused thereto. Tenant shall pay all costs
incurred in connection with its use of the Staging Area including the cost of
any low voltage/cabling for the Staging Area. Tenant shall pay no Basic Rent or
Additional Rent for its use of the Staging Area.”


(b)    Termination Option.    The Termination Option contained in Special
Stipulation III of Schedule “G” to the Lease is hereby amended be deleting the
6th sentence of such Option in its entirety and replacing it with the following
new sentence:
“With respect to any future expansion space (including, without limitation,
Option Space 1, Option Space 2, and the 8th Floor Space), the Transaction Costs,
as are applicable to the specific expansion space, will be amortized over the
period commencing on the effective date of Tenant’s lease of such expansion
space through the expiration date of Tenant’s lease of such expansion space.”


(c)    Stacking Plan and Other Exhibits.     Schedule “G-1” attached to the
Lease is hereby replaced with Schedule “G-1” attached to this Second Amendment.
Schedules “G-6” through “G-9” attached hereto are hereby incorporated into the
Lease by the specific references herein.


(d)Commencement Date Memorandum.    The Commencement Date Memorandum attached to
the Lease as Schedule “H” is hereby amended by deleting Section 1(d) in its
entirety.


(e) Definitions.    The “Definitions of Principal Terms” are hereby amended by
deleting all references therein to “Option Space 3”, Third Expansion Option” and
“Third Option Notice” and substituting in lieu thereof, “8th Floor Space” and
“Must-Take Date”.


7.Brokers. Each party represents and warrants to the other that neither it nor
its officers or agents nor anyone acting on its behalf has dealt with any real
estate broker other than Crescent, which represented Landlord, and Cushman &
Wakefield, which represented Tenant in the negotiating and making of this Second
Amendment, and each party agrees to indemnify and hold the other party and such
other party’s agents, employees, partners, directors, shareholders and
independent contractors harmless from all liabilities, costs, demands,
judgments, settlements, claims, and losses, including reasonable attorneys’ fees
and costs, incurred by such other party in





        


INITIAL____
Landlord | Tenant



--------------------------------------------------------------------------------



conjunction with any such claim or claims of any other broker or brokers
claiming to have represented the indemnifying party in connection with this
Second Amendment.
8.No Defaults. Tenant hereby agrees that there are, as of the date hereof,
regardless of the giving of notice or the passage of time, or both, no defaults
or breaches on the part of Landlord or Tenant under the Lease.
9.Headings. The headings used herein are provided for convenience only and are
not to be considered in construing this Second Amendment.
10.Entire Agreement. This Amendment represents the entire agreement between the
parties with respect to the subject matter hereof. Landlord and Tenant agree
that there are no collateral or oral agreements or understandings between them
with respect to the Leased Premises, the Additional Leased Premises or the
Building other than the Lease and this Second Amendment. This Amendment
supersedes all prior negotiations, agreements, letters or other statements with
respect to the matters addressed herein.
11.Binding Effect. This Amendment shall not be valid and binding on Landlord and
Tenant unless and until it has been completely executed by and delivered to both
parties.
12.Confirmation of Lease. Except as expressly amended and modified by this
Second Amendment, the Lease shall otherwise remain unmodified and in full force
and effect, and the parties hereto hereby ratify and confirm the same. To the
extent of any inconsistency between the Lease and this Second Amendment, the
terms of this Second Amendment shall control.
IN WITNESS WHEREOF, the undersigned parties have duly executed this Second
Amendment under seal as of the day and year first above written.


LANDLORD:


JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), a Michigan corporation, and wholly
owned subsidiary of Manulife Financial Corporation






By:        /s/ Paul M. Crowley
Print Name:    /s/ Paul M. Crowley
Title:    V.P. Managing Director


[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]





        


INITIAL____
Landlord | Tenant



--------------------------------------------------------------------------------





[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
TENANT:
THE WILLIAM CARTER COMPANY,
a Massachusetts corporation




By: /s/ Thomas A. Carroll                  
Print Name:  /s/ Thomas A. Carroll
Title: V.P. - Real Estate                 














        


INITIAL____
Landlord | Tenant

